Citation Nr: 1442933	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-37 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


   
THE ISSUE

Entitlement to a waiver of recovery of Chapter 30, Title 38, United States code, (Montgomery GI Bill or Chapter 30) education benefit overpayment, to include validity of the overpayment created, in the amount of $3,000.  



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran is an appellant who served on active duty from March 1991 to March 1995.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 determination of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's request for a waiver of recovery of a $3,000 overpayment of Chapter 30 education benefits.  The RO addressed the issue of the validity of the debt in a July 2010 statement of the case.  Thereafter, the Board remanded the case to the RO for additional development in June 2011 and April 2014.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As previously noted in the Board remand of April 2014, the RO's Committee on Waivers and Compromises denied the Veteran's request for a waiver of recovery of a $3,000 Chapter 30 education benefit overpayment on two different bases.  Initially, the Committee determined in April 2010 that recovery of the debt would be against equity and good conscience, and then in September 2011 the Committee found that bad faith on the part of the Veteran precluded a waiver of recovery of the debt.  As to the latter decision, the RO found that the Veteran accepted the advanced payment of $3,000 to defray education expenses for the Fall 2009 term without having applied for VA benefits for the Fall 2009 term and with knowledge that the delimiting date for receiving educational assistance had expired on March 5, 2005.  The Veteran maintains that he was enrolled in school for the Fall 2009 term and has furnished his schedule.  

The Board recently remanded the case to the RO for consideration of whether there was sole administrative error committed by VA in the creation of the debt, particularly as the Veteran's applied for and received an advanced payment of education benefits more than four years after the expiration of the delimiting date for such benefits.  After requesting documentation from the Veteran as to the school he attended for the Fall 2009 term (to be followed up by an inquiry to the school) and as to his current financial status, as directed in the remand, the RO was to determine whether the overpayment was the result of sole VA error.  In response to the RO's request for additional information, the Veteran indicated that he did not have the information about where he attended school but that the RO already had it; he also furnished a financial status report.  Thereafter, in a Committee decision and supplemental statement of the case in June 2014, the RO confirmed the denial of the Veteran's waiver request without addressing the matter of whether the debt was the result of sole VA error.  Thus, another remand is necessary to ensure compliance with the Board's directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board is mindful of the prolonged period of time in which this matter has been on appeal, but it has no choice but to return the case to the RO for completion of the development.  In so doing, the Veteran should be offered an opportunity to update his last financial status report (VA Form 5655), which was received in June 2014.  Moreover, the Board observes that the RO previously received from the Veteran in June 2010 a "CCC Student History Summary," which contains a list of five courses for Fall 2009 term that he appears to have completed in October 2009.  Some online research discloses that "CCC" is likely to be "City Colleges of Chicago" and that Wilbur Wright College, within the CCC, may be the school he apparently attended in Fall 2009, especially given that Wilbur Wright College certified his enrollment for Spring 2010 term.  Therefore, the RO should contact Wilbur Wright College for information regarding the Veteran's possible attendance there for the Fall 2009 term.  

Accordingly, the case is REMANDED for the following action:

1.  Contact Wilbur Wright College of Chicago to determine if the Veteran completed the Fall 2009 term, the credits he completed if any, and whether this was financed by VA educational assistance benefits.  

2.  Provide the Veteran an opportunity to furnish an updated financial status report (VA Form 5655), listing all monthly income, monthly expenses, and assets. 

3.  Thereafter, determine whether the overpayment of education benefits in the amount of $3,000 was the result of sole VA error under 38 C.F.R. § 3.500(b)(2).  In deciding this matter, the RO/AOJ should address the expiration of the Veteran's delimiting date on March 5, 2005 for education assistance benefits.  

4.  Following completion of the foregoing, determine whether an overpayment remains outstanding, and if so, whether there are any statutory bars to the recovery of the debt.  If there is no such bar, then adjudicate the claim under the standard of equity and good conscience.  If the decision remains adverse to the Veteran, the RO/AOJ should issue an appropriate supplemental statement of the case and afford the Veteran opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2013).



